DETAILED ACTION
This is on the merits of Application No. 17/837693, filed on 06/10/2022. Claims 1-19 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/10/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7 and 15-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 11377171. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-13, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11377171. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of claims 1-4, 9-14, and 17 of the current application are claimed in the patent.
Claims 5-6, 8, 14, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11377171 in view of DE117467C. ‘171 discloses all the limitations of claim 1. ‘467 teaches the limitations of claims 5-6, 8, 14 and 18-19 as shown below. It would have been obvious to have the carrier and member connected in series in order for the force to transfer from the carrier to the member in order to engage and disengage the mechanism. It would have been obvious to have the locking body arrangement pressed out in order to help disengage the mechanism. 

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 line 5 states “a coupling position” and should state “the coupling position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 states “in the coupling position, the locking body member can be pivoted out of a locking body member coupling position into a freewheel position.” It is unclear how the locking body member can be pivoted into a freewheel position while still in the coupling position. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8, 10-11, 13-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE117467C (cited in applicant’s IDS).
‘467 discloses:
(Claim 1) A gear mechanism unit having a gear change coupling for coupling members (Fig. 1-5), the gear change coupling comprising: a first member (b) which has a coupling toothing system (l), a second member (a, c), on which at least one locking body arrangement (f, g) is mounted pivotably, it being possible for the locking body arrangement to be pivoted into a coupling position, in the case of which a driving section of the locking body arrangement engages into the coupling toothing system (Fig. 5), in order to couple the first member to the second member in a positively locking manner with respect to a relative movement in a first direction (arrow), and it being possible for the locking body arrangement to be pivoted into a release position, in the case of which the driving section of the locking body arrangement does not engage into the coupling toothing system (Fig. 1), wherein the locking body arrangement has a locking body carrier (g) which is mounted pivotably on the second member, and has a locking body member (f) which is mounted pivotably on the locking body carrier and on which the driving section is configured.
(Claim 2) wherein at least one of the first member and the second member is a rotary member which can be rotated about a rotational axis (central axis of the figures), the gear change coupling serving to connect the first and the second member fixedly to one another so as to rotate together, and the first direction being a rotational direction (f connects a and b in the arrow direction, which is a rotational direction).
(Claim 5) wherein the locking body carrier and the locking body member are connected to one another in series so that a force from the second member is transmitted to the locking body carrier and from the latter to the locking body member which then engages in turn with its driving section into the coupling toothing system, in order to realize a coupling position in the drive direction (Some amount of force will travel from second member a to locking body carrier g through pivot connection o to locking body member f which will engage b, as seen through Figs. 3-5).
(Claim 6) wherein the locking body carrier and the locking body member are connected to one another in series so that, during a gear change from a source gear stage (Fig. 5, gear stage in which f engages teeth l) to a target gear stage (Fig. 1 gear stage in which f disengages with teeth l), the source gear stage can be disengaged reliably.
(Claim 8 as best understood) wherein, in the coupling position, the locking body member can be pivoted out of a locking body member coupling position into a freewheel position (See Figs. 5 and 1, locking body member can be pivoted into and out of engagement).
(Claim 10) wherein, at a first end, the locking body carrier has a locking body carrier head (o) which is assigned to a joint socket of the second member (where o connects to f), in order to form a first pivoting bearing between the second member and the locking body carrier.
(Claim 11) wherein, at a second end, the locking body carrier has a locking body carrier socket which is assigned a locking body member head of the locking body member (element o where heads of g and f meet), in order to form a second pivoting bearing between the locking body carrier and the locking body member (o allows for pivoting).
(Claim 13) wherein the driving section is configured in such a way that the locking body arrangement is pressed into the coupling toothing system in the case of the transmission of a drive force from the second member to the first member and when the locking body arrangement is situated in the coupling position (Fig. 5).
(Claim 14) wherein the driving section is configured in such a way that the locking body arrangement is pressed out of the coupling toothing system in the case of the transmission of a drive force from the second member to the first member and when the locking body arrangement is pivoted out of the coupling position in the direction of the release position (Fig. 1).
(Claim 18) A coupling arrangement for coupling members as a gear change coupling in a gear mechanism unit (Figs. 1-5), comprising: a first member (b) which has a coupling toothing system (l), a second member (a, c), on which at least one locking body arrangement (g, f) is mounted pivotably, it being possible for the locking body arrangement to be pivoted into a coupling position, in the case of which a driving section of the locking body arrangement engages into the coupling toothing system, in order to couple the first member to the second member in a positively locking manner with respect to a relative movement in a first direction (Fig. 5), and it being possible for the locking body arrangement to be pivoted into a release position, in the case of which the driving section of the locking body arrangement does not engage into the coupling toothing system (Fig. 1), wherein the driving section is configured in such a way that the locking body arrangement is pressed into the coupling toothing system in the case of the transmission of a drive force from the second member to the first member and when the locking body arrangement is situated in the coupling position (See Fig. 5 f is pressed into toothing system l) and wherein the driving section is configured in such a way that the locking body arrangement is pressed out of the coupling toothing system in the case of the transmission of a drive force from the second member to the first member and when the locking body arrangement is pivoted out of the coupling position in the direction of the release position and has left the coupling position (See Fig. 1, disengaged).
(Claim 19) A coupling arrangement for coupling members as a gear change coupling in a gear mechanism unit (Figs. 1-5), comprising: a first member (b) which has a coupling toothing system (l), a second member (a, c), on which at least one locking body arrangement (f, g) is mounted pivotably, it being possible for the locking body arrangement to be pivoted into a coupling position, in the case of which a driving section of the locking body arrangement engages into the coupling toothing system, in order to couple the first member to the second member in a positively locking manner with respect to a relative movement in a first direction (Fig. 5), and it being possible for the locking body arrangement to be pivoted into a release position, in the case of which the driving section of the locking body arrangement does not engage into the coupling toothing system (Fig. 1), wherein the relative geometry of the driving section and the coupling toothing system are configured in such a way that the locking body arrangement is pressed out of the coupling toothing system in the case of the transmission of a drive force from the second member to the first member when the locking body arrangement is situated in a transition position between the coupling position and the release position, so as to utilize the drive force to press the driving section out of the coupling toothing system as soon as the locking body arrangement has left the coupling position (See Figs. 5, par. [0016]-[0019], in an instance where f is engaged and a larger amount of rotation comes from a than from b, teeth l will push locking body f out of engagement into a transition position).

Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2013/0150200 to Schmitz et al.
Schmitz discloses:
(Claim 18) A coupling arrangement for coupling members as a gear change coupling in a gear mechanism unit (Figs. 5, 8), comprising: a first member (132) which has a coupling toothing system (136), a second member (62), on which at least one locking body arrangement (142) is mounted pivotably, it being possible for the locking body arrangement to be pivoted into a coupling position, in the case of which a driving section of the locking body arrangement engages into the coupling toothing system, in order to couple the first member to the second member in a positively locking manner with respect to a relative movement in a first direction (Fig. 8a), and it being possible for the locking body arrangement to be pivoted into a release position, in the case of which the driving section of the locking body arrangement does not engage into the coupling toothing system (Fig. 8e), wherein the driving section is configured in such a way that the locking body arrangement is pressed into the coupling toothing system in the case of the transmission of a drive force from the second member to the first member and when the locking body arrangement is situated in the coupling position (See Fig. 8a, 142 pressed into toothing system 136) and wherein the driving section is configured in such a way that the locking body arrangement is pressed out of the coupling toothing system in the case of the transmission of a drive force from the second member to the first member and when the locking body arrangement is pivoted out of the coupling position in the direction of the release position and has left the coupling position (See Fig. 8e).
(Claim 19) A coupling arrangement for coupling members as a gear change coupling in a gear mechanism unit (Figs. 5, 8), comprising: a first member (132) which has a coupling toothing system (136), a second member (62), on which at least one locking body arrangement (142) is mounted pivotably, it being possible for the locking body arrangement to be pivoted into a coupling position, in the case of which a driving section of the locking body arrangement engages into the coupling toothing system, in order to couple the first member to the second member in a positively locking manner with respect to a relative movement in a first direction (Fig. 8a), and it being possible for the locking body arrangement to be pivoted into a release position, in the case of which the driving section of the locking body arrangement does not engage into the coupling toothing system (Fig. 8e), wherein the relative geometry of the driving section and the coupling toothing system are configured in such a way that the locking body arrangement is pressed out of the coupling toothing system in the case of the transmission of a drive force from the second member to the first member when the locking body arrangement is situated in a transition position between the coupling position and the release position, so as to utilize the drive force to press the driving section out of the coupling toothing system as soon as the locking body arrangement has left the coupling position (See Figs. 8c, 8e, par. [0156], slides inward to disengage).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659